Name: 2001/291/EC: Commission Decision of 29 March 2001 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) (notified under document number C(2001) 950)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  America;  means of agricultural production;  international trade;  family
 Date Published: 2001-04-11

 Avis juridique important|32001D02912001/291/EC: Commission Decision of 29 March 2001 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) (notified under document number C(2001) 950) Official Journal L 100 , 11/04/2001 P. 0027 - 0027Commission Decisionof 29 March 2001amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries(notified under document number C(2001) 950)(Text with EEA relevance)(2001/291/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 7 and Article 8(1) thereof,Whereas:(1) Commission Decision 93/160/EEC(2), as last amended by Decision 1999/150/EC(3), establishes a list of non-member countries from which the Member States authorise the import of semen of domestic animals of the porcine species.(2) Canada is on that list.(3) Commission Decision 95/94/EEC(4), as last amended by Decision 2000/353/EC(5), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the procine species from certain non-member countries.(4) The competent Canadian veterinary authorities have requested the inclusion of three Canadian collection centres (Aurora GTC, Costwold Western Canada Ltd and Centre d'insÃ ©mination C-Prim) on that list.(5) The Community has received guarantees that the three centres fulfil the requirements of Article 8 of Directive 90/429/EEC.(6) The three centres should therefore be added to the list of approved centres.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 95/94/EC, the following three collection centres are added to Part 4, relating to Canada:- Aurora GTC Box 177 Kipling , Saskatchewan , Canada Location SW 15-10-6 W2Approval code: 7-AI-100,- Costwold Western Canada Ltd 17 Speers Road Winnipeg , Manitoba , Canada Location SW 27-18-2 EPMApproval code: 6-AI-70,- Centre d'insÃ ©mination C-Prim 2, chemin St Gabriel St Gabriel de Brandon , QuÃ ©bec , Canada Approval code: 4-AI-24.Article 2This Decision is addressed to the Member States.Done at Brussels, 29 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 62.(2) OJ L 67, 19.3.1993, p. 27.(3) OJ L 49, 25.2.1999, p. 40.(4) OJ L 73, 1.4.1995, p. 87.(5) OJ L 124, 25.5.2000, p. 65.